— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Suffolk County Department of Consumer Affairs, dated November 17, 1982, which, after a hearing, found petitioner guilty of misconduct and suspended him without pay for 30 days from his position as a consumer affairs investigator II. 11 Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. 11 The determination of the respondent is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, J. P., Bracken, Weinstein and Niehoff, JJ., concur.